DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Preliminary Amendment filed on 04/15/2020 prior to examination. Claims 1-9, 12-13 and 15 of the original claims have been amended. Claims 16-21 have been newly added and claim 14 has been canceled.

Priority
Acknowledgment is made of a continuation of International Patent Application No. PCT/EP2018/078159, filled on October 16, 2018, which claims priority to the Europe Patent Application No. EP17306441 1, filed on October 20, 2017.

Information Disclosure Statement
The IDS received on 04/15/2020 has been entered and references cited within carefully considered.
Drawings
The drawings are filled on 04/15/2020 are accepted. 

Claim Objections
Claims 9, 15 and 16-17 are objected to because of the following informalities:  
1) In claim 9, steps should be defined or rewritten as an independent claim format.
2) In claim 15, steps should be defined or rewritten as an independent claim format.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Regarding claim 1, Pan discloses a device (DEV) [i.e. the mobile device 110] for controlling Bluetooth multimedia devices (SPK) [Fig. 1, Para. 0025-0026], the device [i.e. the mobile device 110] comprising configured to establish a point to multipoint audio link from said device to a plurality of Bluetooth multimedia devices (SPK) [Fig. 1 & 2, Para. 0023 and Para. 0025-0027], and to stream a multimedia stream to at least one of the plurality of Bluetooth multimedia devices [Fig. 1 & 2, Para. 0023 and Para. 0025-0027], wherein device is further configured to: - retrieve (100) from each Bluetooth multimedia device an indication of a signal strength of each link between the device and the corresponding Bluetooth multimedia device (the mobile device 110 starts to detect the connection signal strength of the Bluetooth speaker having the identification code corresponding to the preset identification code, and to designate the Bluetooth speaker having the maximum of the connection signal strength (one of Bluetooth speakers BL2, BL4 and BL6) as a first Bluetooth target speaker. As shown in FIG. 1, for instance, the connection signal strength between the mobile device 110 and the Bluetooth speaker BL6 is maximum, the mobile device 110 would designate the Bluetooth speaker BL6 as the first Bluetooth target speaker via the first Bluetooth connection. After that, there is a second Bluetooth connection (BT2.1+EDR) established between the mobile device 110 and the first Bluetooth target speaker, Such as the Bluetooth speaker BL6, and the mobile device 110 transmits the audio stream data, such as a music information, to the first Bluetooth target speaker. Such as the Bluetooth speaker BL6, via the second Bluetooth connection for audio-stream broadcasting. Also, the mobile device 110 continuously and automatically detects  and - select (200) at least one Bluetooth multimedia device to which the multimedia stream is to be streamed based on the retrieved indications of signal strength (As shown in FIG. 1, for instance, the connection signal strength between the mobile device 110 and the Bluetooth speaker BL6 is maximum, the mobile device 110 would designate the Bluetooth speaker BL6 as the first Bluetooth target speaker via the first Bluetooth connection. After that, there is a second Bluetooth connection (BT2.1+EDR) established between the mobile device 110 and the first Bluetooth target speaker, Such as the Bluetooth speaker BL6, and the mobile device 110 transmits the audio stream data, such as a music information, to the first Bluetooth target speaker. Such as the Bluetooth speaker BL6, via the second Bluetooth connection for audio-stream broadcasting. Also, the mobile device 110 continuously and automatically detects the connection signal strength of the first Bluetooth target speaker via the first Bluetooth connection. In another embodiment, when the user is watching a video via the mobile device 110, the audio stream data of the video is transmitted to the first Bluetooth target speaker via the second Bluetooth connection for audio-stream broadcasting, and the audio stream data of the video would be   
Although Pan discloses everything as applied above, Pan does not explicitly discloses the device comprising a Bluetooth chip (BC). However, these concepts are well known in the art as taught by Buchheim.
In the same field of endeavor, Buchheim discloses the device comprising a Bluetooth chip (BC) (FIG. 4 is a semi-schematic exploded view of an embodiment of the innovative sticker beacon 10 and a key-ring fob 30. In the Figure, a front cover 40 includes speaker holes 42 (similar in function to speaker hole 12 of FIG. 1, although having a slightly different configuration). A back cover 41 is adapted fittingly close together with front cover 40. A round circuit board 44 is enclosed by back and front covers 40/41 of the sticker 10. Circuit board 44 includes a computing chip 46 for effecting all relevant the processing logic. Such a processing device may be a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit, field programmable gate array, programmable logic device, state machine, logic circuitry, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on hard coding of the circuitry and/or operational instructions. A wireless communication component 48 effects all Bluetooth and BLE related functionality (e.g. sending and receiving signals/data etc.). In some embodiments, component 48 is capable of effecting other types of wireless communication (all well known in the art) in addition to, or in place of, Bluetooth communication [Para. 0049-0050]).


Regarding claim 2, Pan/Buchheim disclose wherein the Bluetooth chip (BC) as discuss above, Pan further discloses configured to select the Bluetooth multimedia device which indication of signal strength is highest [Para. 0023]. 

 Regarding claim 3, Pan/Buchheim disclose everything as discuss above, Pan further discloses wherein the Bluetooth chip (BC) is configured to select each Bluetooth multimedia device which indication of signal strength is higher than a predetermined threshold [Para. 0027 and Para. 0042].  

Regarding claim 4, Pan/Buchheim disclose everything as the Bluetooth chip (BC) above, Pan further discloses configured to determine (300) a localization of the device (DEV) relative to the Bluetooth multimedia devices (SPK) based on the retrieved signal strength indications [Para. 0025-0026], and the device is further configured to select at least one Bluetooth multimedia device according to the determined localization [Para. 0026].  
Although Pan discloses everything as applied above, Pan does not explicitly discloses the device comprising a calculator (BC, AC). However, these concepts are well known in the art as taught by Buchheim.
In the same field of endeavor, Buchheim discloses the device comprising a calculator (BC, AC) (FIG. 4 is a semi-schematic exploded view of an embodiment of the innovative sticker beacon 10 and a key-ring fob 30. In the Figure, a front cover 40 includes speaker holes 42 (similar in function to speaker hole 12 of FIG. 1, although having a slightly different configuration). A back cover 41 is adapted fittingly close together with front cover 40. A round circuit board 44 is enclosed by back and front covers 40/41 of the sticker 10. Circuit board 44 includes a computing chip 46 for effecting all relevant the processing logic. Such a processing device may be a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit, field programmable gate array, programmable logic device, state machine, logic circuitry, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on hard coding of the circuitry and/or operational instructions. A wireless communication component 48 effects all Bluetooth and BLE related functionality (e.g. sending and receiving signals/data etc.). In some embodiments, component 48 is capable of effecting other types of wireless communication (all well known in the art) in addition to, or in place of, Bluetooth communication [Para. 0049-0050]).


Regarding claim 5, Pan/Buchheim disclose everything as discuss above, Pan further discloses wherein the calculator (BC, AC) is configured to determine the localization of the device by triangulation or fingerprinting [Para. 0009].  

Regarding claim 6, Pan/Buchheim disclose everything as discuss above, Pan further discloses wherein the Bluetooth chip (BC) is further configured to adapt the multimedia stream of each Bluetooth multimedia device according to the localization of the device (DEV), said adaptation [Para. 0027] comprising adapting an emission volume, a frequency, or the allocation of each of a plurality of channels of the multimedia stream [Para. 0021-0022].  

Regarding claim 7, Pan/Buchheim disclose wherein the calculator (BC, AC) as discuss above, Pan further discloses at least one motion or orientation sensor (S), and is configured to determine a localization of the device based on the retrieved signal strength indications and data acquired by the at least one motion or orientation sensor (S) (establishing a first Bluetooth connection between the mobile device and at least one of the Bluetooth speakers; determining whether an identification code of at least one of the Bluetooth speakers corresponds to a preset identification code by the mobile device via the first Bluetooth connection; detecting (i.e. motion or orientation sensor (S)) a connection signal strength of the Bluetooth speaker corresponding to the preset identification code and designating the Bluetooth speaker with maximum of the connection signal strength as a first Bluetooth target speaker, if the identification code of at least one of the Bluetooth speakers corresponds to the preset identification code; establishing a second Bluetooth connection between the mobile device and the first Bluetooth target speaker, transmitting an audio stream data to the first Bluetooth target speaker by the mobile device via the second Bluetooth connection for audio-stream broadcasting: detecting the connection signal strength (i.e. acquire signal strength indication and data acquired by the motion or orientation sensor) of the first Bluetooth target speaker continuously and automatically by the mobile device via the first Bluetooth connection; determining whether the connection signal strength of the first Bluetooth target speaker is lower than a preset threshold value; maintaining the first Bluetooth connection and the second Bluetooth connection between the mobile device and the first Bluetooth target speaker, if the connection signal strength of the 

Regarding claim 8, Pan/Buchheim disclose wherein the Bluetooth chip (BC) as discuss above, Pan further discloses configured to ping each Bluetooth multimedia device to which no multimedia stream is streamed to prevent the Bluetooth multimedia device from switching off (Step S314: standby state. When the mobile device 110 disconnects the second Bluetooth connection with the first Bluetooth target speaker, such as the Bluetooth speaker BL6, the mobile device 110 would transmit the control signal via the first Bluetooth connection to make the first Bluetooth target speaker (that is, the Bluetooth speaker BL6) enter into standby state, and the mobile audio stream broadcasting method returns to Step S301 so as to search for the second Bluetooth target speaker within the effective radius range ER2 taking the mobile device 110 as the center, such as the location B, and wherein 

Regarding claim 9, it is substantially the same as claim 1, except claim 9 is in system claim format.  Because the same reasoning applies, claim 9 is rejected under the same reasoning as claim 1, where Pan further discloses a Bluetooth multimedia system comprising a plurality of Bluetooth speakers (SPK) and a device (DEV) according to claim 1 [Fig. 1, Para. 0020].  

Regarding claim 10, it is substantially the same as claim 1, except claim 10 is in method claim format.  Because the same reasoning applies, claim 10 is rejected under the same reasoning as claim 1.

Regarding claim 11, Pan/Buchheim disclose everything as discuss above, Pan further discloses wherein the signal strength indication retrieved from each of the plurality of Bluetooth multimedia devices is a RSSI value [Para. 0025]), and the method further comprises a step (150) of harmonizing the RSSI values of the Bluetooth multimedia devices [Fig. 3, step 311], said harmonizing step comprising applying weighing factors to the RSSI values of the various Bluetooth multimedia devices [Fig. 3, step 311, Para. 0027 and Para. 0044].  


Regarding claim 12, Pan/Buchheim disclose everything as discuss above, Pan further discloses wherein the selection step (200) is performed by: - selecting the Bluetooth multimedia device which signal strength indication is highest, or - selecting each Bluetooth multimedia device which signal strength indication is higher than a predetermined threshold [Para. 0027 and Para. 0042].   

Regarding claim 13, Pan/Buchheim disclose the Bluetooth chip as discuss above, Pan further discloses a step of localizing (300) the Bluetooth chip (BC) relative to the Bluetooth multimedia devices (SPK) [Para. 0026], and wherein the selection (200) of the Bluetooth multimedia devices is performed based on the localization (As shown in FIG. 1, for instance, the connection signal strength between the mobile device 110 and the Bluetooth speaker BL6 is maximum, the mobile device 110 would designate the Bluetooth speaker BL6 as the first Bluetooth target speaker via the first Bluetooth connection. After that, there is a second Bluetooth connection (BT2.1+EDR) established between the mobile device 110 and the first Bluetooth target speaker, Such as the Bluetooth speaker BL6, and the mobile device 110 transmits the audio stream data, such as a music information, to the first Bluetooth target speaker. Such as the Bluetooth speaker BL6, via the second Bluetooth connection for audio-stream broadcasting. Also, the mobile device 110 continuously and automatically detects the connection signal strength of the first Bluetooth target speaker via the first Bluetooth connection. In another embodiment, when the user is watching a video via the mobile device 110, the audio stream data of the video is transmitted to the first Bluetooth target speaker via the second    

Regarding claim 15, it is substantially the same as claim 1, except claim 15 is in a non-transitory computer-readable storage medium claim format.  Because the same reasoning applies, claim 15 is rejected under the same reasoning as claim 1. 
Although Pan discloses everything as applied above, Pan does not explicitly discloses a non-transitory computer-readable storage medium, storing a computer program comprising a set of instructions adapted to implement the method according to claim 10, when they are executed by a processor. However, these concepts are well known in the art as taught by Buchheim.
In the same field of endeavor, Buchheim discloses a non-transitory computer-readable storage medium, storing a computer program comprising a set of instructions adapted to implement the method according to claim 10, when they are executed by a processor (FIG. 4 is a semi-schematic exploded view of an embodiment of the innovative sticker beacon 10 and a key-ring fob 30. In the Figure, a front cover 40 includes speaker holes 42 (similar in function to speaker hole 12 of FIG. 1, although having a slightly different configuration). A back cover 41 is adapted fittingly close together with front cover 40. A round circuit board 44 is enclosed by back and front covers 40/41 of the sticker 10. Circuit board 44 includes a computing chip 46 for effecting all relevant the processing logic. Such a processing device may be a microprocessor, micro-controller, digital signal 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Buchheim method into Pan invention. One of ordinary skill in the art would have been motivated to use processing device may be a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit, field programmable gate array, programmable logic device, state machine, logic circuitry, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on hard coding of the circuitry and/or operational instructions. A wireless communication component 48 effects all Bluetooth and BLE related functionality (e.g. sending and receiving signals/data etc.) [Buchheim, Para. 0050].

Regarding claim 16, Pan/Buchheim disclose everything as discuss above, Pan further discloses Pan further discloses configured to determine (300) a localization of the device (DEV) relative to the Bluetooth multimedia devices (SPK) based on the retrieved signal strength indications [Para. 0025-0026], and the device is further configured to select at least one Bluetooth multimedia device according to the determined localization [Para. 0026].  
Although Pan discloses everything as applied above, Pan does not explicitly discloses the device comprising a calculator (BC, AC). However, these concepts are well known in the art as taught by Buchheim.
In the same field of endeavor, Buchheim discloses the device comprising a calculator (BC, AC) (FIG. 4 is a semi-schematic exploded view of an embodiment of the innovative sticker beacon 10 and a key-ring fob 30. In the Figure, a front cover 40 includes speaker holes 42 (similar in function to speaker hole 12 of FIG. 1, although having a slightly different configuration). A back cover 41 is adapted fittingly close together with front cover 40. A round circuit board 44 is enclosed by back and front covers 40/41 of the sticker 10. Circuit board 44 includes a computing chip 46 for effecting all relevant the processing logic. Such a processing device may be a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit, field programmable gate array, programmable logic device, state machine, logic circuitry, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on hard coding of the circuitry and/or operational instructions. A wireless communication component 48 effects all Bluetooth and BLE related functionality (e.g. sending and receiving signals/data etc.). In some embodiments, component 48 is capable of effecting other types of wireless communication (all well known in the art) in addition to, or in place of, Bluetooth communication [Para. 0049-0050]).


Regarding claim 17, Pan/Buchheim disclose everything as discuss above, Pan further discloses Pan further discloses configured to determine (300) a localization of the device (DEV) relative to the Bluetooth multimedia devices (SPK) based on the retrieved signal strength indications [Para. 0025-0026], and the device is further configured to select at least one Bluetooth multimedia device according to the determined localization [Para. 0026].  
Although Pan discloses everything as applied above, Pan does not explicitly discloses the device comprising a calculator (BC, AC). However, these concepts are well known in the art as taught by Buchheim.
In the same field of endeavor, Buchheim discloses the device comprising a calculator (BC, AC) (FIG. 4 is a semi-schematic exploded view of an embodiment of the innovative sticker beacon 10 and a key-ring fob 30. In the Figure, a front 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Buchheim method into Pan invention. One of ordinary skill in the art would have been motivated to use processing device may be a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit, field programmable gate array, programmable logic device, state machine, logic circuitry, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on hard coding of the circuitry and/or operational instructions. A wireless communication component 48 effects all 

Regarding claim 18, Pan/Buchheim disclose everything as discuss above, Pan further discloses wherein the Bluetooth chip (BC) is further configured to adapt the multimedia stream of each Bluetooth multimedia device according to the localization of the device (DEV) [Para. 0027], said adaptation comprising adapting an emission volume, a frequency, or the allocation of each of a plurality of channels of the multimedia stream [Para. 0021-0022]. 

Regarding claim 19, Pan/Buchheim disclose everything as discuss above, Pan further discloses at least one motion or orientation sensor (S), and wherein the calculator (BC, AC) is configured to determine a localization of the device based on the retrieved signal strength indications and data acquired by the at least one motion or orientation sensor (S) (establishing a first Bluetooth connection between the mobile device and at least one of the Bluetooth speakers; determining whether an identification code of at least one of the Bluetooth speakers corresponds to a preset identification code by the mobile device via the first Bluetooth connection; detecting (i.e. motion or orientation sensor (S)) a connection signal strength of the Bluetooth speaker corresponding to the preset identification code and designating the Bluetooth speaker with maximum of the connection signal strength as a first Bluetooth target speaker, if the identification code of at least one of the Bluetooth speakers corresponds to the preset identification code; establishing 

Regarding claim 20, Pan/Buchheim disclose everything as discuss above, Pan further discloses at least one motion or orientation sensor (S), and wherein the calculator (BC, AC) is configured to determine a localization of the device based on the retrieved signal strength indications and data acquired by the at least one motion or orientation sensor (S) (establishing a first Bluetooth connection between the mobile device and at least one of the Bluetooth speakers; determining whether an identification code of at least one of the Bluetooth speakers corresponds to a preset identification code by the mobile device via the first Bluetooth connection; detecting (i.e. motion or orientation sensor (S)) a connection signal strength of the Bluetooth speaker corresponding to the preset identification code and designating the Bluetooth speaker with maximum of the connection signal strength as a first Bluetooth target speaker, if the identification code of at least one of the Bluetooth speakers corresponds to the preset identification code; establishing a second Bluetooth connection between the mobile device and the first Bluetooth target speaker, transmitting an audio stream data to the first Bluetooth target speaker by the mobile device via the second Bluetooth connection for audio-stream broadcasting: detecting the connection signal strength (i.e. acquire signal strength indication and data acquired by the motion or orientation sensor) of the first Bluetooth target speaker continuously and automatically by the mobile device via the first Bluetooth connection; determining whether the connection signal strength of the first Bluetooth target speaker is lower than a preset threshold value; maintaining the first Bluetooth connection and the second Bluetooth connection between the mobile device and the first Bluetooth target speaker, if the connection signal strength of the first Bluetooth target speaker is not lower than the preset threshold value; transmitting a control signal by the mobile device to control the first Bluetooth target   

Regarding claim 21, Pan/Buchheim disclose everything as discuss above, Pan further discloses wherein the Bluetooth chip (BC) is further configured to ping each Bluetooth multimedia device to which no multimedia stream is streamed to prevent the Bluetooth multimedia device from switching off (Step S314: standby state. When the mobile device 110 disconnects the second Bluetooth connection with the first Bluetooth target speaker, such as the Bluetooth speaker BL6, the mobile device 110 would transmit the control signal via the first Bluetooth connection to make the first Bluetooth target speaker (that is, the Bluetooth speaker BL6) enter into standby state, and the mobile audio stream broadcasting method returns to Step S301 so as to search for the second Bluetooth target speaker within the effective radius range ER2 taking the mobile device 110 as the center, such as the location B, and wherein the Bluetooth speakers BL4 and BL5 within the effective radius range ER2 are defined as Bluetooth speakers in the second group [Para. 0045]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL

Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

	
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465